EXHIBIT 10.8

WEYCO GROUP, INC. DEFERRED COMPENSATION PLAN

Amended Effective as of July 1, 2004

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

PREAMBLE

 

1

 

 

 

ARTICLE I

Definitions

2

1.1

Committee

2

1.2

Effective Date

2

1.3

Employer

2

1.4

Highly Compensated Employee

2

1.5

High Five Year Average Compensation

2

1.6

Pension Plan

2

1.7

Plan

3

1.8

Special Formula

3

 

 

 

ARTICLE II

Eligibility

4

2.1

Persons Eligible As Participants Under The Plan

4

 

 

 

ARTICLE III

Retirement Benefits

5

3.1

Amount of Retirement Benefits For Persons Who Are Not Executive Officers

5

3.2

Manner of Payment

6

3.3

Pre-retirement Survivor Annuity

6

3.4

Interpretation

7

3.5

Commutation of Benefit

7

3.6

Committee Discretion

8

 

 

 

ARTICLE IV

Retirement Benefits

9

4.1

Amount of Retirement Benefits For Executive Officers

9

4.2

Manner of Payment

10

4.3

Pre-retirement Survivor Annuity

10

4.4

Interpretation

11

4.5

Commutation of Benefit

12

4.6

Committee Discretion

12

4.7

Change in Executive Officer Status

12

4.8

Enhanced Early Retirement Benefit

12

i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE V

Amendment and Termination

13

5.1

Amendment and Termination

13

 

 

 

ARTICLE VI

Miscellaneous

14

6.1

No Guarantee of Employment, etc

14

6.2

Assignment Not Permitted

14

6.3

Absence of Trust

14

6.4

Controlling Law

14

6.5

Severability

14

6.6

Limitations on Provisions

14

6.7

Other Agreements

14

6.8

Gender and Number

14

6.9

Withholding

14

6.10

Facility of Payment

14

6.11

Identity of Payee

15

6.12

Evidence Conclusive

15

6.13

Claims Procedure

15

6.14

Status of Plan Under ERISA

16

6.15

Name and Address Changes

16

6.16

Rule Limiting Participant Elections

16

 

 

 

ARTICLE VII

Change of Control

17

7.1

Definition Change of Control

17

7.2

Payments in Event of Change of Control

17

7.3

Plan Termination

18

ii

--------------------------------------------------------------------------------




PREAMBLE

           The Weyco Group, Inc. Deferred Compensation Plan, a non-qualified
plan created June 22, 1989 for the purpose of providing supplemental retirement
benefits to eligible employees, is hereby amended to read as follows effective
as of January 1, 1997.

1

--------------------------------------------------------------------------------




ARTICLE I
Definitions

          1.1          Committee.  The term “Committee” means an administrative
Committee of at least 3 members which is appointed by the Company’s Board of
Directors.  Such Committee shall be the Plan Administrator of this Plan for
purposes of the Employee Retirement Income Security Act of 1974.  Weyco Group,
Inc.’s administrative responsibilities hereunder, including under the Claims
Procedure of Section 6.13, are hereby delegated to the Committee.  The Committee
may also act at a meeting or by its unanimous written consent.  A majority of
the members of the Committee shall constitute a quorum for the transaction of
business and shall have full power to act hereunder.  All decisions shall be
made by vote of the majority present at any meeting at which a quorum is
present, except for actions in writing without a meeting which must be
unanimous.  The Committee may appoint a Secretary who may, but need not be, a
member of the Committee.  The Committee may adopt such bylaws and regulations as
it deems desirable for the conduct of its affairs.  Any absent Committee member,
and any dissenting Committee member who (at the time of the making of any
decision by the majority) registers his dissent in writing delivered at that
time to the other Committee members, shall be immune to the fullest extent
permitted by law from any and all liability occasioned by or resulting from the
decision of the majority.  The Committee shall be entitled to rely upon the
Employer’s records as to information pertinent to calculations or determinations
made pursuant to the Plan.  A member of the Committee may not vote or decide
upon any matter relating solely to himself or vote in any case in which his
individual right to claim to any benefit under the Plan is particularly
involved.  If, in any case in which a Committee member is so disqualified to
act, the remaining members cannot agree, then the Employer will appoint a
temporary substitute member to exercise all of the powers of the disqualified
member concerning the matter in which that member is disqualified to act.

          1.2          Effective Date.  This amended Weyco Group, Inc. Deferred
Compensation Plan is effective as of January 1, 1997.

          1.3          Employer.  The term “Employer” means Weyco Group, Inc.

          1.4          Highly Compensated Employee.  The term “Highly
Compensated Employee” means an employee described in Section 14.15 of the
Pension Plan who was a participant in the Pension Plan on December 31, 1988.

          1.5          High Five Year Average Compensation.  The term “High Five
Year Average Compensation” means the amount which would be the Employee’s
Average Annual Compensation under Section 1.06 of the Pension Plan if the
relevant period described in Section 1.06 of the Pension Plan were the 20 year
period ending with the current Plan Year and if the five years of compensation
taken into account for purposes of averaging were not required to be consecutive
years.

          1.6          Pension Plan.  The term “Pension Plan” means the Weyco
Group, Inc. Pension Plan, as amended from time to time.

2

--------------------------------------------------------------------------------




          1.7          Plan.  The term “Plan” means the Weyco Group, Inc.
Deferred Compensation Plan as set forth in this document and all subsequent
amendments hereto.

          1.8          Special Formula.  The term “Special Formula” means the
pension which would be calculated under Section 3.01(d) of Pension Plan if the
formula in the Weyenberg Shoe Manufacturing Company Salaried Employees Pension
Plan as in effect on December 31, 1988 referred to in such Section 3.01(d)
utilized the following definition of “Final Earnings” in lieu of the definition
of “Final Earnings” in Section 1.16 of the Weyenberg Shoe Manufacturing Company
Salaried Employees Pension Plan as in effect on December 31, 1988:

 

“Final Earnings” means the Employee’s highest average Earnings for any five (5)
consecutive calendar years during the twenty (20) calendar years immediately
preceding the earlier of his Normal Retirement Date, his Early Retirement Date,
his Disability and Normal Retirement Date or his Deferred Vested Retirement
Date.”

 

3

--------------------------------------------------------------------------------




ARTICLE II
Eligibility

          2.1          Persons Eligible As Participants Under The Plan.  Each
Highly Compensated Employee who had been a participant in the Weyenberg Shoe
Manufacturing Company Salaried Employees Pension Plan on December 31, 1989 and
who therefore is not eligible for the minimum benefit under the provisions of
Section 3.01(d) of the Pension Plan shall be a Participant in this Plan.  Also,
each executive officer of the Company shall be a Participant in this Plan. 
“Executive Officer” mean a person who is a Senior Vice President or above. 

4

--------------------------------------------------------------------------------




ARTICLE III
Retirement Benefits

          3.1          Amount of Retirement Benefits For Persons Who Are Not
Executive Officers

          This Article III applies to Participants who are not executive
officers.

                         (a)          Normal or Late Retirement.  In the case of
a Participant who terminates employment with the Employer on or after his 65th
birthday, his pension benefit hereunder shall commence on the first day of the
month next following the date of his termination of employment.  The amount of
such monthly pension payable as a single life monthly pension shall be (i) the
amount of monthly pension which would be payable to him under the Pension Plan
as a single life pension based on retirement on the same date if the exclusion
of Highly Compensated Employees from the minimum benefit described in Section
3.01(d) of the Pension Plan did not exist and as if the minimum benefit
described in Section 3.01(d) were based on the Special Formula, minus (ii) the
amount of pension, expressed as a single life monthly pension, actually payable
to him under the Pension Plan on the same date.

                         (b)          Early Retirement. 

                                        (1)          In the case of a
Participant who terminates employment with the Employer on or after his 55th
birthday and after completing 15 years of Credited Service, as defined in
Section 1.13 of the Pension Plan,  his pension benefit hereunder shall commence
on either (i) the first day of the month following his 65th birthday or (ii) if
so elected by the Participant consistent with Section 6.16, the first day of any
month next following the date of his termination of employment and prior to his
65th birthday.

                                        (2)          The amount of such monthly
pension payable as a single life pension shall be (i) the amount of monthly
pension which would be payable to him under the Pension Plan as a single life
monthly pension based on his retirement on the same date and commencement of his
benefits under the Pension Plan on the same date if the exclusion of Highly
Compensated Employees from the minimum benefit described in Section 3.01(d) of
the Pension Plan did not exist and as if the minimum benefit described in
Section 3.01(d) were based on the Special Formula, minus (ii) the amount of
pension, if any, expressed as a single life monthly pension, actually payable to
him under the Pension Plan based on his retirement on the same date and assuming
benefits commenced on the same date.

                         (c)          Termination of Employment.  (1)  In the
case of a Participant who terminates employment with the Employer on or after
completing at least 5 years of Credited Service, as defined in Section 1.13 of
the Pension Plan, but prior to completing 15 such years of Credited Service his
pension benefit hereunder shall commence on the first day of the month next
following the date he attains age 65.  The amount of such monthly pension
payable as a single life monthly pension shall be (i) the amount of monthly
pension which would be payable to him under the Pension Plan at age 65 as a
single life monthly pension based on his termination on the same date  if the
exclusion of Highly Compensated Employees from the minimum benefit described in
Section 3.01(d) of the Pension Plan did not exist and as if the minimum benefit
described in Section 3.01(d) were based on the Special Formula, minus (ii) the
amount of pension, if any, expressed as a single life monthly pension, actually
payable to him under the Pension Plan based on his termination on the same date
and assuming benefits commenced on the same date.

5

--------------------------------------------------------------------------------




                                        (2)(a)      In the case of a Participant
who terminates employment with the Employer prior to his 55th birthday but after
completing 15 years of Credited Service, as defined in Section 1.13 of the
Pension Plan, his pension benefit hereunder shall commence (i) on the first day
of the month next following the date he attains age 65 or (ii) if so elected by
the Participant consistent with Section 6.16, the first day of any month next
following his 55th birthday and prior to his 65th birthday.

                                        (b)          The amount of such monthly
pension payable as a single life pension shall be (i) the amount of monthly
pension which would be payable to him under the Pension Plan as a single life
monthly pension based on his termination on the same date and commencement of
benefits on the same date if the exclusion of Highly Compensated Employees from
the minimum benefit described in Section 3.01(d) of the Pension Plan did not
exist and as if the minimum benefit described in Section 3.01(d) were based on
the Special Formula, minus (ii) the amount of pension, if any, expressed as a
single life monthly pension actually payable to him under the Pension Plan based
on his termination on the same date and assuming benefits under the Pension Plan
commenced on the same date.

                                        (3)          In the case of an
individual who terminates employment with the Employer prior to completing 5
years of Credited Service, as defined in Section 1.13 of the Pension Plan, no
benefits shall be payable hereunder.

          3.2          Manner of Payment.  If the Participant is unmarried at
the time his benefits commence, his pension benefit shall be payable to him in
the form of a single life monthly pension.  If the Participant is married at the
time his benefits commence, instead of receiving a single life monthly pension
he shall receive a Joint and Survivor Pension.  The Joint and Survivor Pension
shall be a reduced monthly pension payable to the Participant for his life with
a continuing pension payable after his death to his surviving spouse for her
life in an amount equal to 50% of the reduced benefit payable during the life of
the Participant.  Such Joint and Survivor Pension shall be the  actuarial
equivalent of the single life monthly pension which would be payable to the
Participant if he were unmarried.  If so elected by the Participant consistent
with Section 6.16, the Plan shall pay the benefit of a Participant for which the
Participant is eligible in the form of a single life annuity or in one of the
optional forms of benefit payable under Section 3.04 of the Pension Plan which
is the actuarial equivalent of the single life annuity otherwise payable to the
Participant hereunder.  Actuarially equivalent benefits shall be determined
under the factors set forth for determining actuarial equivalency in the Pension
Plan.

          3.3          Pre-retirement Survivor Annuity.

                         (a)          If any married Participant who has
completed 5 years of Credited Service, as defined in Section 1.13 of the Pension
Plan, (or married former Participant who had completed 5 years of such Credited
Service) dies before starting to receive payments hereunder, then his surviving
spouse, if any, shall be entitled to a monthly benefit for life.

6

--------------------------------------------------------------------------------




                         (b)          The amount of such monthly benefit for
life shall be:

                                        (i)          in the case of a
Participant who dies while employed by the Employer after attainment of age 55
and completion of 15 years of such Credited Service, an amount equal to what
such spouse would have received as a survivor annuity if the Participant had
terminated employment on the day before his death and commenced to receive
benefits under whichever of Section 3.1(a) or (b) would have been applicable
under the Joint and Survivor Pension form as described in Section 3.2;

                                        (ii)         in the case of a
Participant or former Participant who had completed 15 years of such Credited
Service but who dies on or before his 55th birthday, an amount equal to what
such spouse would have received as a survivor annuity if the Participant had
survived to his 55th birthday, retired under Section 3.1 (b) and commenced to
receive benefits (based on his Credited Service and the benefit formula as in
effect under the Pension Plan on the date of his death or, if earlier, date of
termination of employment) on the first of the month following his 55th birthday
in the Joint and Survivor Pension form, as described in Section 3.2, and died on
the next day;

                                        (iii)        in the case of a
Participant or former Participant who dies before having completed 15 years of
such Credited Service, an amount equal to what such spouse would have received
as a survivor annuity if the Participant or former Participant had survived to
the first of the month following his 65th birthday, commenced to received
benefits under Section 3.1 (a) (based on his Credited Service and the benefit
formula under the Pension Plan as in effect on the date of his death or, if
earlier, date of termination of employment) on the first of the month following
his 65th birthday in the Joint and Survivor Pension form, as described in
Section 3.2, and died on the next day.

                         (c)          Provided that the surviving spouse
survives to such commencement date, payment of such benefit will commence on the
later of (i) the first day of the month following the Participant’s or former
Participant’s date of death or (ii) in the case of a Participant or former
Participant who had completed 15 years of Credited Service, the first day of the
month following the date on which the Participant or former Participant would
have attained age 55 or (iii) in the case of a Participant or former Participant
who had not completed 15 years of Credited Service, the first day of the month
following what would have been the 65th birthday of the Participant or former
Participant.

          3.4          Interpretation.  It is the intention of the Employer that
the benefits provided to the Participant and any beneficiary under this Plan and
the Pension Plan together shall be no greater than would have been provided to
the Participant and any beneficiary under the terms of the Pension Plan if the
Participant had at all times been covered under the Pension Plan in accordance
with its rules had the exclusion of the Participant from the minimum benefit
described in Section 3.01(d) of the Pension Plan not existed.

          3.5          Commutation of Benefit.  The Committee, in its
discretion, may determine to commute the benefits otherwise payable to a
Participant or beneficiary hereunder, i.e., the Committee may direct that in
lieu of the benefit otherwise payable to a Participant or a beneficiary
hereunder, the Plan shall pay such individual a single lump sum cash payment
which is the actuarial equivalent of the benefit otherwise payable.  Actuarial
equivalency shall be determined under the factors set forth in the Pension Plan.

7

--------------------------------------------------------------------------------




          3.6          Committee Discretion.  As to the exercise of its
discretion in Section 3.5 hereof, the Committee shall in no way be bound by past
precedent in connection with other Participants, i.e., the fact that it may have
directed an earlier payment commencement date or an alternative form of payment
for one Participant shall not in any way obligate the Committee to reach a
similar decision for any subsequent Participant.  Any Committee member who is
also a Participant in this Plan shall not be authorized to vote or otherwise
participate in the decision regarding the time or form of payment of that
individual’s benefit.

8

--------------------------------------------------------------------------------




ARTICLE IV
Retirement Benefits

          4.1          Amount of Retirement Benefits For Executive Officers.

          This Article IV applies to persons who are executive officers.

                         (a)          Normal or Late Retirement.  In the case of
a Participant who terminates employment with the Employer on or after his 65th
birthday, his pension benefit hereunder shall commence on the first day of the
month next following the date of his termination of employment.  The amount of
such monthly pension payable as a single life monthly pension shall be (i) the
amount of monthly pension which would be payable to him under the Pension Plan
as a single life pension based on retirement on the same date if the offset
described in Section 3.01(a)(1)(ii) of the Pension Plan did not exist and if
Average Annual Compensation as defined in Section 1.06 of the Pension Plan had
the same meaning as High Five Year Average Compensation as defined herein, minus
(ii) the amount of pension, expressed as a single life monthly pension, actually
payable to him under the Pension Plan on the same date.

                         (b)          Early Retirement.

                                        (1)          In the case of a
Participant who terminates employment with the Employer on or after his 55th
birthday and after completing 15 years of Credited Service, as defined in
Section 1.13 of the Pension Plan,  his pension benefit hereunder shall commence
on either (i) the first day of the month following his 65th birthday or (ii) if
so elected by the Participant consistent with Section 6.16, the first day of any
month next following the date of his termination of employment and prior to his
65th birthday.

                                        (2)          The amount of such monthly
pension payable as a single life pension shall be (i) the amount of monthly
pension which would be payable to him under the Pension Plan as a single life
monthly pension based on his retirement on the same date and commencement of his
benefits under the Pension Plan on the same date if the offsets described in
Sections 1.01(b)(i)(A)(2), 1.01(c)(i)(A)(2) and 3.01(a)(1)(ii) of the Pension
Plan did not exist and if Average Annual Compensation as defined in Section 1.06
of the Pension Plan had the same meaning as High Five Year Average Compensation
as defined herein, minus (ii) the amount of pension, if any, expressed as a
single life monthly pension, actually payable to him under the Pension Plan
based on his retirement on the same date and assuming benefits commenced on the
same date.

                         (c)          Termination of Employment. 

                                        (1)          In the case of a
Participant who terminates employment with the Employer on or after completing
at least 5 years of Credited Service, as defined in Section 1.13 of the Pension
Plan, but prior to completing 15 such years of Credited Service his pension
benefit hereunder shall commence on the first day of the month next following
the date he attains age 65.  The amount of such monthly pension payable as a
single life monthly pension shall be (i) the amount of monthly pension which
would be payable to him under the Pension Plan at age 65 as a single life
monthly pension based on his termination on the same date if the offset
described in Section 3.01(a)(1)(ii) of the Pension Plan did not exist and if
defined in Section 1.06 of the Pension Plan had the same meaning as High Five
Year Average Compensation as defined herein, minus (ii) the amount of pension,
if any, expressed as a single life monthly pension, actually payable to him
under the Pension Plan based on his termination on the same date and assuming
benefits commenced on the same date.

9

--------------------------------------------------------------------------------




                                        (2)(a)     In the case of a Participant
who terminates employment with the Employer prior to his 55th birthday but after
completing 15 years of Credited Service, as defined in Section 1.13 of the
Pension Plan, his pension benefit hereunder shall commence (i) on the first day
of the month next following the date he attains age 65 or (ii) if so elected by
the Participant consistent with Section 6.16, the first day of any month next
following his 55th birthday and prior to his 65th birthday.

                                        (b)          The amount of such monthly
pension payable as a single life pension shall be (i) the amount of monthly
pension which would be payable to him under the Pension Plan as a single life
monthly pension based on his termination on the same date and commencement of
benefits on the same date if the offsets described in Sections 1.01(b)(i)(A)(2),
1.01(c)(i)(A)(2) and 3.01(a)(l)(ii) of the Pension Plan did not exist and if
Average Annual Compensation as defined in Section 1.06 of the Pension Plan had
the same meaning as High Five Year Average Compensation as defined herein, minus
(ii) the amount of pension, if any, expressed as a single life monthly pension
actually payable to him under the Pension Plan based on his termination on the
same date and assuming benefits under the Pension Plan commenced on the same
date.

                                        (3)          In the case of an
individual who terminates employment with the Employer prior to completing 5
years of Credited Service, as defined in Section 1.13 of the Pension Plan, no
benefits shall be payable hereunder.

          4.2          Manner of Payment.  If the Participant is unmarried at
the time his benefits commence, his pension benefit shall be payable to him in
the form of a single life monthly pension.  If the Participant is married at the
time his benefits commence, instead of receiving a single life monthly pension
he shall receive a Joint and Survivor Pension.  The Joint and Survivor Pension
shall be a reduced monthly pension payable to the Participant for his life with
a continuing pension payable after his death to his surviving spouse for her
life in an amount equal to 50% of the reduced benefit payable during the life of
the Participant.  Such Joint and Survivor Pension shall be the  actuarial
equivalent of the single life monthly pension which would be payable to the
Participant if he were unmarried.  If so elected by the Participant consistent
with Section 6.16, the Plan shall pay the benefit of a Participant for which the
Participant is eligible in the form of a single life annuity or in one of the
optional forms of benefit payable under Section 3.04 of the Pension Plan which
is the actuarial equivalent of the single life annuity otherwise payable to the
Participant hereunder.  Actuarially equivalent benefits shall be determined
under the factors set forth for determining actuarial equivalency in the Pension
Plan.

          4.3          Pre-retirement Survivor Annuity.

                         (a)          If any married Participant who has
completed 5 years of Credited Service, as defined in Section 1.13 of the Pension
Plan, (or married former Participant who had completed 5 years of such Credited
Service) dies before starting to receive payments hereunder, then his surviving
spouse, if any, shall be entitled to a monthly benefit for life.

10

--------------------------------------------------------------------------------




                         (b)          The amount of such monthly benefit for
life shall be:

                                        (i)          in the case of a
Participant who dies while employed by the Employer after attainment of age 55
and completion of 15 years of such Credited Service, an amount equal to what
such spouse would have received as a survivor annuity if the Participant had
terminated employment on the day before his death and commenced to receive
benefits under whichever of Section 4.1(a) or (b) would have been applicable
under the Joint and Survivor Pension form as described in Section 4.2;

                                        (ii)         in the case of a
Participant or former Participant who had completed 15 years of such Credited
Service but who dies on or before his 55th birthday, an amount equal to what
such spouse would have received as a survivor annuity if the Participant had
survived to his 55th birthday, retired under Section 4.1 (b) and commenced to
receive benefits (based on his Credited Service and the benefit formula as in
effect under the Pension Plan on the date of his death or, if earlier, date of
termination of employment) on the first of the month following his 55th birthday
in the Joint and Survivor Pension form, as described in Section 4.2, and died on
the next day;

                                        (iii)        in the case of a
Participant or former Participant who dies before having completed 15 years of
such Credited Service, an amount equal to what such spouse would have received
as a survivor annuity if the Participant or former Participant had survived to
the first of the month following his 65th birthday, commenced to received
benefits under Section 4.1 (a) (based on his Credited Service and the benefit
formula under the Pension Plan as in effect on the date of his death or, if
earlier, date of termination of employment) on the first of the month following
his 65th birthday in the Joint and Survivor Pension form, as described in
Section 4.2, and died on the next day.

                         (c)          Provided that the surviving spouse
survives to such commencement date, payment of such benefit will commence on the
later of (i) the first day of the month following the Participant’s or former
Participant’s date of death or (ii) in the case of a Participant or former
Participant who had completed 15 years of Credited Service, the first day of the
month following the date on which the Participant or former Participant would
have attained age 55 or (iii) in the case of a Participant or former Participant
who had not completed 15 years of Credited Service, the first day of the month
following what would have been the 65th birthday of the Participant or former
Participant.

          4.4          Interpretation.  It is the intention of the Employer that
the benefits provided to the Participant and any beneficiary under this Plan and
the Pension Plan together shall be no greater than would have been provided to
the Participant and any beneficiary under the terms of the Pension Plan if the
Participant had at all times been covered under the Pension Plan in accordance
with its rules, had the offsets described in Sections 1.01(b)(i)(A)(2),
1.01(c)(i)(A)(2) and 3.01(a)(1)(ii) of the Pension Plan not existed and had the
definition herein of High Five Year Average Compensation been substituted for
Average Annual Compensation in Section 1.06 of the Pension Plan.

11

--------------------------------------------------------------------------------




          4.5          Commutation of Benefit.  The Committee, in its
discretion, may determine to commute the benefits otherwise payable to a
Participant or beneficiary hereunder, i.e., the Committee may direct that in
lieu of the benefit otherwise payable to a Participant or a beneficiary
hereunder, the Plan shall pay such individual a single lump sum cash payment
which is the actuarial equivalent of the benefit otherwise payable.  Actuarial
equivalency shall be determined under the factors set forth in the Pension Plan.

          4.6          Committee Discretion.  As to the exercise of its
discretion in Section 4.5 hereof, the Committee shall in no way be bound by past
precedent in connection with other Participants, i.e., the fact that it may have
directed an earlier payment commencement date or an alternative form of payment
for one Participant shall not in any way obligate the Committee to reach a
similar decision for any subsequent Participant.  Any Committee member who is
also a Participant in this Plan shall not be authorized to vote or otherwise
participate in the decision regarding the time or form of payment of that
individual’s benefit.

          4.7          Change in Executive Officer Status.  If an individual who
has been an executive officer ceases to be an executive officer but continues in
the employment of the Employer, he shall accrue no additional benefits hereunder
after the date of his change of status.  Any benefits payable to him under this
Plan shall be based on his accrued benefit hereunder on the date of such change
in status.  Notwithstanding the foregoing, if such an individual had been a
participant in the Weyenberg Shoe Manufacturing Company Salaried Employees
Pension Plan on December 31, 1988, then his entire benefit hereunder shall
instead be calculated under Article III hereof based on his total service as an
employee (including executive officer service) if by doing so the individual
would receive a larger benefit hereunder.

          4.8          Enhanced Early Retirement Benefit.  Notwithstanding any
other provision of this Plan to the contrary, a Participant who terminates
employment with the Employer after having both attained age 59 and completed at
least 25 years of Credited Service shall have his pension calculated under
Section 4.1(a) rather than Section 4.1(b) and for purposes of such Section
4.1(a)(i) his pension shall be calculated as though the date of his termination
of employment were his 65th birthday, however, for purposes of calculating the
offset under Section 4.1(a)(ii), the amount of the offset attributed to the
Pension Plan shall be based on the actual amount of pension payable to him under
the Pension Plan based on his actual age and assuming benefits under the Pension
Plan commence on the first of the month following his termination of employment.

12

--------------------------------------------------------------------------------




ARTICLE V
Amendment and Termination

          5.1          Amendment and Termination.  Weyco Group, Inc. may amend
or terminate this Plan at any time.  If the Plan is terminated no further
benefits shall accrue hereunder.  However, unless necessary to conform to any
present or future federal or state law or regulation, amendment or termination
may not result in a reduction of benefits of a Participant (or his surviving
spouse) who is already receiving benefits, nor may amendment or termination
result in a Participant who is still in active service (or his surviving spouse)
receiving a benefit hereunder smaller than that to which he would have been
entitled had the Participant terminated employment on the day prior to the
effective date of such amendment or termination.  The delegation of authority to
the Committee in Section 1.1 does not extend to this Section 5.1.

13

--------------------------------------------------------------------------------




ARTICLE VI
Miscellaneous

          6.1          No Guarantee of Employment, etc.  Neither the creation of
the Plan nor anything contained herein shall be construed as giving any
Participant hereunder or other employees of the Employer any right to remain in
the employ of the Employer.

          6.2          Assignment Not Permitted.  Payment of benefits hereunder
to Participants (or beneficiaries) shall be made only to them and upon their
personal receipts or endorsements and such benefits shall not be assignable by
them.

          6.3          Absence of Trust.  Benefits under the Plan shall be paid
from the Employer’s general assets and any claim of a Participant or beneficiary
for benefits under the Plan shall be as an unsecured general creditor and no
participant or beneficiary shall have any beneficial ownership interest or
secured interest in any of the Employer’s assets as a result of the creation of
the Plan.

          6.4          Controlling Law.  To the extent not preempted by the laws
of the United States of America, the laws of the State of Wisconsin shall be the
controlling state law in all matters relating to the Plan and shall apply.

          6.5          Severability.  If any provisions of the Plan shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts of the Plan, but this Plan shall be construed and
enforced as if said illegal and invalid provisions had never been included
herein.

          6.6          Limitations on Provisions.  The provisions of the Plan
and any benefits payable hereunder shall be limited as described herein.  Any
benefit payable under the Pension Plan shall be paid solely in accordance with
the terms and provisions of the Pension Plan, and nothing in the Plan shall
operate or be construed in any way to modify, amend, or affect the terms and
provisions of the Pension Plan.

          6.7          Other Agreements.  Nothing contained herein shall alter
the terms of any other agreement between the Employer and any Participant
hereunder.

          6.8          Gender and Number.  Masculine gender shall include the
feminine, and the singular shall include the plural, unless the context clearly
indicates otherwise.

          6.9          Withholding.  Notwithstanding Section 6.2, the Employer
shall withhold from any amounts payable hereunder any taxes or other amounts
required by any governmental authority to be withheld.

          6.10        Facility of Payment.  If, in Weyco Group, Inc.’s judgment,
any person entitled to make an election or to receive payment of a benefit is
physically, mentally, or legally prevented from so doing, Weyco Group, Inc. may
make such election or may authorize payment of such benefit to any person who,
or institution which, in Weyco Group, Inc.’s judgment, is responsible for caring
for the person entitled to the benefit.  If an amount becomes distributable to a
minor or a person under legal disability, Weyco Group, Inc. may direct that such
distribution may be made to such person without the intervention of any legal
guardian or conservator, to a relative of such person for the benefit of such
person or to the legal guardian or conservator of such person.  Any such
distributions shall constitute a full discharge with respect to Weyco Group,
Inc., and Weyco Group, Inc. shall not be required to see to the application of
any distribution so made.

14

--------------------------------------------------------------------------------




          6.11        Identity of Payee.  If at any time any doubt exists as to
the identity of any person entitled to payment of any benefit hereunder or as to
the amount or time of any such payment, such sum shall be held by Weyco Group,
Inc. until the further order of Weyco Group, Inc. or until final order of a
court of competent jurisdiction may direct Weyco Group, Inc. to pay such sum
into a court of competent jurisdiction in accordance with any lawful procedure
in such case made and provided.

          6.12        Evidence Conclusive.  Weyco Group, Inc. and any person or
persons involved in the administration of the Plan shall be entitled to rely
upon any certification, statement, or representation made or evidence furnished
by any person with respect to his age or other facts required to be determined
under any of the provisions of the Plan, and shall not be liable on account of
the payment of any monies or the doing of any act or failure to act in reliance
thereon.  Any such certification, statement, representation, or evidence, upon
being duly made or furnished, shall be conclusively binding upon the person
furnishing it but not upon Weyco Group, Inc. or any other person involved in the
administration of the Plan.  Nothing herein contained shall be construed to
prevent any of such parties from contesting any such certification, statement,
representation, or evidence or to relieve any person from the duty of submitting
satisfactory proof of his age or such other fact.

          6.13        Claims Procedure.  The Participant or the Participant’s
beneficiary (a “Claimant”) may file a written request for benefits or claim with
Weyco Group, Inc. under this Plan.  In the event of any dispute with respect to
such a claim, the following claim procedures shall apply:

                                        (1)          Weyco Group, Inc., acting
as the administrator under this Plan, shall notify the Claimant within 90 days
of receipt by Weyco Group, Inc. of a written claim of its allowance or denial,
unless the Claimant receives written notice from Weyco Group, Inc. prior to the
end of the initial 90-day period indicating that special circumstances require
an extension of time (by not more than 90 days) for decision.  A written notice
of decision shall be provided to the Claimant and if the claim is denied in
whole or in part, the notice shall contain the following information:  the
specific reasons for the denial; specific reference to pertinent provisions of
the Plan on which the denial is based; if applicable, a description of any
additional material information necessary to perfect the claim and an
explanation of why such material or information is necessary; and an explanation
of the claim review procedure.

                                        (2)          A Claimant is entitled to
request a review of any denial of his claim by Weyco Group, Inc.  The request
for review must be submitted in writing within 60 days of mailing of notice of
the denial.  Absent a request for review within the 60-day period, the claim
will be deemed to be conclusively denied.  The Claimant or the Claimant’s
representative shall be entitled to review all pertinent documents, and to
submit issues and comments orally and in writing.  Weyco Group, Inc. shall
render a review decision in writing, within 60 days after receipt of a request
for a review, provided that, in special circumstances (such as the necessity of
holding a hearing) Weyco Group, Inc. may extend the time for decision by not
more than 60 days upon written notice to the Claimant.  The Claimant shall
receive written notice of the separate review decision of Weyco Group, Inc.,
together with specific reasons for the decision and reference to the pertinent
provisions of this Plan.

15

--------------------------------------------------------------------------------




                                        (3)          A final decision by Weyco
Group, Inc. pursuant to this claims procedure shall be final and binding upon
all parties and shall not be subject to de novo judicial review.

          6.14          Status of Plan Under ERISA.  The Plan is intended to be
an unfunded plan maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, as described in Section 201(2), Section 301(a)(3),
Section 401(a)(1) and Section 4021(b)(6) of the Employee Retirement Income
Security Act of 1974, as amended.

          6.15          Name and Address Changes.  Each Participant shall keep
his name and address on file with the Employer and shall promptly notify the
Employer of any changes in his name or address.  All notices required or
contemplated by this Plan shall be deemed to have been given to a Participant if
mailed with adequate postage prepaid thereon addressed to him at his last
address on file with the Employer.  If any check in payment of a benefit
hereunder (which was mailed to the last address of the  payee as shown on the
Employer’s records) is returned unclaimed, further payments shall be
discontinued unless evidence is furnished that the recipient is still alive.

          6.16          Rule Limiting Participant Elections.  Any election by
the Participant as to timing or form of payment shall be valid only if made
irrevocably at least 6 months prior to the Participant’s termination of
employment.

16

--------------------------------------------------------------------------------




ARTICLE VII
Change of Control

          7.1          Definition Change of Control.   For purposes of this
Plan, a “Change of Control” shall occur:

                                        (1)          if any person or group of
persons (as defined in Section 13(d)(3) of the Securities and Exchange Act of
1934 and regulations thereunder), other than the group consisting of members of
the family of Thomas W. Florsheim and their descendants or trusts for their
benefit (the “Florsheim Group”), directly or indirectly controls in excess of
15% of the voting power of the outstanding common stock of the Employer;

                                        (2)          in the event of  the
consolidation or merger of the Employer with or into another corporation or
entity which is not a wholly owned subsidiary of the Employer;

                                        (3)          in the event of  the sale
or transfer of all or substantially all of the operating assets of the Employer;

                                        (4)          in the event of the
replacement of a majority of  the existing members of the Employer’s Board of
Directors by persons not nominated by the Board of Directors or the Florsheim
Group, or

                                        (5)          in the event of any
amendment to Section 2 of Article III of the Employer’s bylaws to enlarge the
number of the directors of the Employer if the change was not supported by the
existing Board of Directors or the Florsheim Group,

          7.2          Payments in Event of Change of Control.

                         (a)          Within 30 days after the occurrence of a
Change of Control, a lump sum payment shall be made to each Participant
hereunder who is in the employ of the Employer on the date the Change of Control
occurs.  Such lump sum payment shall be the actuarial equivalent of the pension
which would be payable to the Participant pursuant to Section 3.1 or 4.1,
whichever is applicable,  if the Participant had terminated employment on the
date the Change of Control occurred and had commenced to receive the pension
accrued by him to the date of the Change of Control on the first day of the
month following his 65th birthday or, if the Participant is already 65, the
first day of the month following the date of the Change of Control.  For
purposes of calculating the amount which would be payable to the Participant
under the preceding sentence, the 5 year of service requirement in Sections
3.1(c)(1) and 4.1(c)(1) shall be ignored and the provisions of Sections
3.1(c)(3) and 4.1(c)(3) shall be ignored.

                         (b)          Within 30 days after the occurrence of a
Change of Control, a lump sum payment shall be made to each Participant
hereunder who is no longer in the employ of the Employer on the date the Change
of Control occurs and who has neither been paid a lump sum distribution of his
benefits hereunder nor otherwise commenced to receive payment of his benefits
hereunder.  Such lump sum payment shall be the actuarial equivalent of the
pension which would be payable to the Participant pursuant to Section 3.1 or
4.1, whichever is applicable, based on the benefits accrued by the Participant
hereunder to the time of the Participant’s termination of employment on the
assumption that the Participant would commence to receive the pension accrued by
him on the first day of the month following his 65th birthday.

17

--------------------------------------------------------------------------------




                         (c)          Within 30 days after the occurrence of a
Change of Control, a lump sum payment shall be made to each Participant
hereunder who is no longer in the employ of the Employer and who is in pay
status hereunder receiving monthly benefit payments.  Such lump sum payments
shall be the actuarial equivalent of the pension payments remaining to be paid
to the Participant hereunder.

                         (d)          Actuarial equivalency for purposes of this
Section 7.2 shall be determined under the factors for single sum distributions
set forth in the Pension Plan.

                         (e)          Payment under this Section 7.2 shall be in
lieu of any and all amounts otherwise payable to or with respect to the
Participant under this Plan.

                         (f)          In the event the Participant should die
before the lump sum payment called for by this Section 7.2 is paid, such payment
shall be made to the Participant’s surviving spouse or, if none, to the
Participant’s estate.

                         (g)          In the event a Participant has died prior
to the occurrence of a Change of Control, and such Participant’s spouse is
entitled to a benefit under Section 3.3, or 4.3, whichever is applicable, such
spouse shall in lieu thereof, and within 30 days after the occurrence of the
Change of Control, be paid a lump sum cash amount which is the actuarial
equivalent of the payment the spouse would have been entitled to under Section
3.3(b)(i), (ii) or (iii) or Section 4.3(b) (i), (ii) or (iii), whichever is
applicable.

          7.3          Plan Termination.   No Participant shall accrue any
additional benefits hereunder from and after the date of the Change of Control. 
Once the payments called for by Section 7.2 have been made, the Plan shall be
automatically terminated and no further payments shall be due any person
hereunder.

18

--------------------------------------------------------------------------------